79 So.3d 891 (2012)
Robert HILL, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-4160.
District Court of Appeal of Florida, Fifth District.
February 17, 2012.
Robert Hill, Carrabelle, pro se.
Pamela J. Bondi, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the order denying the motion to correct illegal sentence in case number 1990-CF-001543, in the Circuit Court in and for Osceola County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
SAWAYA, MONACO and EVANDER, JJ., concur.